Citation Nr: 1514834	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for cancer of the right breast due to radiation exposure and amalgam (silver) fillings.

2. Entitlement to service connection for tendonitis, DeQuervaine's disease and tenosynovitis.

3. Entitlement to service connection for tuberculosis.

4. Entitlement to service connection for cystic left breast, to include claimed as secondary to a service-connected disease or injury.

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for a bilateral lower extremity disability.

7. Entitlement to service connection for lymphedema of the right upper extremity, claimed as secondary to a service-connected disease or injury.

8. Entitlement to service connection for fracture of the right humerus.

9. Entitlement to service connection for a menstrual disorder.

10. Entitlement to service connection for chronic constipation, bowel difficulties and nervous stomach.

11. Entitlement to service connection for hirsutism.

12. Entitlement to service connection for posttraumatic stress disorder (PTSD), to include claimed as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to October 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the Board's Offices in Washington, DC in January 2015. A transcript of the hearing is of record. 

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.

The issues of entitlement to service connection for: cancer of the right breast, cystic left breast, lymphedema of the right upper extremity, headaches, a bilateral lower extremity disability, fracture of the right humerus and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have current tendonitis, DeQuervaine's disease and tenosynovitis.

2. The Veteran does not have tuberculosis.

3. In January 2015, prior to the promulgation of a decision, the Veteran withdrew her appeal referable to the claim for entitlement to service connection for a menstrual disorder.

4. Pathology to account for her complaint, constipation, has not been identified.

5. Pathology to account for her complaint, hirsutism, has not been identified.



CONCLUSIONS OF LAW


1. The criteria for service connection for tendonitis, DeQuervaine's disease and tenosynovitis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria for service connection for tuberculosis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for a menstrual disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

4. The criteria for service connection for a disability manifested by constipation are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5. The criteria for service connection for a disability manifested by hirsutism are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by letter sent to the Veteran in December 2008 and February 2009. The claim was last adjudicated in September 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

Further, the Veteran was afforded VA examination in connection with her claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained with regard to the Veteran's claims for service connection are adequate with regard to the issues on appeal herein decided. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the January 2015 Board hearing, the undersigned VLJ identified the issue on appeal and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which she claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service treatment records reflect that the Veteran sought treatment for complaints referable to bilateral wrist and hands, tuberculosis, gastrointestinal and facial hair growth disorders. A May 1975 service treatment record reflects that the Veteran had been exposed to an active TB patient. June 1975 chest x-ray findings were negative. An October 1977 service treatment record reflects that the Veteran was evaluated for facial hair growth. The assessment was facial hair growth, probably hereditary. December 1977 service treatment records reflect the Veteran's complaint of pain in both wrists, primarily in the radial aspect. The impression was probable DeQuervaine's tenosynovitis. A February 1978 service treatment record reflects the Veteran's complaint of pain in both forearms of 1-year duration. The provisional diagnosis was tendonitis, both forearms. A March 1978 service treatment record reflects the Veteran's complaint of popping in both wrists with associated pain. Although the Veteran demonstrated some tenderness, there were no neurovascular deficits evidenced. The assessment was bilateral DeQuervaine's disease. An August 1979 service treatment record reflects the Veteran's complaint of bowel difficulties. A September 1979 service treatment record reflects her complaints of chronic constipation. 

Subsequent to service, private and VA medical records verify that the Veteran has complaints referable to discomfort of the joints in the upper extremities, chronic constipation, fracture of the humerus and hirsutism. For example, July 2008 colonoscopy findings were normal. No abnormalities were noted. November 2008 private treatment records document that the Veteran sustained a spiral fracture of the right humerus status post (s/p) a trip and fall accident. The February 2009 report of VA examination documents the Veteran's complaints of brittle bones, bone and joint aches and constipation. On examination, diagnosis in pertinent part was "generalized complaints". An April 2009 VA examination report reflects that the Veteran exhibited no tenderness in the wrists, bilaterally. Finkelstein's test was negative for DeQuervaine's tenosynovitis. X-ray findings were unremarkable. The diagnosis was no evidence of DeQuervaine's tenosynovitis. A July 2009 private treatment record documents, in pertinent part, an assessment of chronic constipation. A September 2009 private treatment record documents the Veteran's history of chronic constipation. The assessment was chronic constipation. Thus, the remaining question is whether there are any current disabilities related to service.  

On this record, the Board finds that service connection for the claimed tendonitis, DeQuervaine's disease and tenosynovitis, tuberculosis, constipation and hirsutism is not warranted. 

Regarding the Veteran's claims for tendonitis, DeQuervaine's disease and tenosynovitis, tuberculosis, constipation and hirsutism, the Board concludes that the evidence of record establishes that the appellant does not have current disability related thereto. The April 2009 VA examination report reflects that the Veteran exhibited no tenderness in the wrists, bilaterally. Finkelstein's test was negative for DeQuervaine's tenosynovitis. X-ray findings were unremarkable. The diagnosis was no evidence of DeQuervaine's tenosynovitis. Additionally, she has presented absolutely no evidence of current tuberculosis despite her noted exposure documented in her service treatment records. To the extent that she has chronic constipation and hirsutism, there is no evidence of disease or injury. 

In sum, the Veteran does not have current tendonitis, DeQuervaine's disease and tenosynovitis, tuberculosis, constipation and hirsutism disabilities and service connection is not warranted.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Here, the evidence establishes that the Veteran does not have current tendonitis, DeQuervaine's disease and tenosynovitis, tuberculosis, constipation and hirsutism disabilities.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The only other evidence of record supporting the Veteran's claim is her various general lay assertions. In this case, the Board finds that the Veteran is competent to state that she has tendonitis, DeQuervaine's disease and tenosynovitis, tuberculosis, disability manifested by constipation and disability manifested by hirsutism. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). However, in this case, the Board finds the report of the VA examination in April 2009 to be more probative and more credible with regard to whether she has tendonitis, DeQuervaine's disease and tenosynovitis. The VA examiner is a medical professional who reviewed the claims file, considered the reported history, and performed physical examination. The examiner used their expertise in reviewing the facts of this case and determined that the Veteran did not have objective evidence of tendonitis, DeQuervaine's disease and tenosynovitis.

It is clear that the examiner fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that there was no pathology (disease or injury) to account for her complaints.

The Board acknowledges the Veteran was not afforded VA examinations specifically addressing her claims of tuberculosis, constipation and hirsutism.  On the facts of this case, however, examinations are not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  The weight of the evidence demonstrates regarding the tuberculosis, constipation and hirsutism that there is no competent and probative evidence of current disability. The Board reiterates that to the extent that the Veteran has chronic constipation and hirsutism, there is no evidence of disease or injury. Accordingly, no examinations are required.     

The preponderance of the evidence is against these claims and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, these claims of service connection must be denied.  

Menstrual Disorder

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At her January 2015 Board hearing, the Veteran withdrew her claim of entitlement to service connection for a menstrual disorder from appellate consideration. Hence, there remains no allegation of an error of fact or law referable to this claim at this time.    

Accordingly, the Board does not have jurisdiction to review this matter further, and the appeal must be dismissed. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tendonitis, DeQuervaine's disease and tenosynovitis is denied.

Entitlement to service connection for tuberculosis is denied.

The appeal regarding the claim for entitlement to service connection for a menstrual disorder is dismissed.  

Entitlement to service connection for chronic constipation, bowel difficulties and nervous stomach is denied.

Entitlement to service connection for hirsutism is denied.


REMAND

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), in all other claims involving radiation exposure, a request will be made for any available records (i.e., DD 1141 (if maintained), service medical records and other records which may contain information pertaining to the Veteran's radiation dose in service) concerning the Veteran's exposure to radiation. The records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate to the extent feasible based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2014). 

Here, the RO did not conduct the appropriate development regarding the Veteran's cancer of the right breast in accordance with 38 C.F.R. § 3.311. Remand is needed to correct this deficiency.

The claims of entitlement to service connection for cystic left breast, lymphedema of the right upper extremity, fracture of the right humerus and PTSD, claimed as secondary to cancer of the right breast are inextricably intertwined with the claim of entitlement to service connection for cancer of the right breast due to radiation exposure and amalgam (silver) fillings.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on these claims must be delayed. 

With regard to the Veteran's claim for service connection for headaches, the Veteran asserts that she has current disability due to injury sustained in service. The Board observes that a May 1976 service treatment record documents the Veteran's complaint of headaches since being involved in a motor vehicle accident earlier in the week. Records subsequent to service continue to document the Veteran's complaints of headaches (February 2009 report of VA examination). To date, the Veteran has not been afforded a VA examination that addresses diagnosis or etiology of her claimed headaches. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's claim for service connection for bilateral lower extremity disability, the Veteran asserts that she has current bilateral lower extremity disability due to event or incident of service origin. The Board observes that the October 1979 Report of Medical History associated with her separation examination reflects that the Veteran experienced leg cramps. Subsequent to service, the April 2009 report of VA examination reflects a diagnosis of mild DJD (degenerative joint disease), bilateral knees. However, the examiner did not offer an opinion as to the etiology of the mild DJD, bilateral knees. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the inadequacy of the VA examination as noted above, remand is warranted to obtain an opinion regarding the etiology of the bilateral lower extremity disability (mild DJD, bilateral knees).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must undertake appropriate development required of claims based on radiation exposure pursuant to 38 C.F.R. § 3.311. 

The AOJ should follow procedures set forth in 38 C.F.R. § 3.311(a)(2)(iii) to include requesting any available records concerning the Veteran's exposure to radiation. All collected records (i.e., DD 1141 (if maintained), service medical records and other records which may contain information pertaining to the Veteran's radiation dose in service) should be forwarded to the Under Secretary for Health for preparation of a dose estimate. 

2. Schedule the Veteran for a VA neurological examination to evaluate her complaints of headache disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current headache disability had its onset due to disease or injury sustained in service, to specifically include a motor vehicle accident therein.
 
The examination report must include a complete rationale for all opinions and conclusions reached.

3. Obtain an opinion regarding the etiology of the mild DJD, bilateral knees. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner. If the examiner determines an examination is required, such an examination shall be provided. The examiner must provide an opinion, in light of prior examination findings, the Veteran's credible lay assertions as to onset of bilateral lower extremity symptoms and the post-service evidence of record whether it is at least as likely as not (50 percent chance or greater) that the Veteran's current mild DJD, bilateral knees disability had its onset due to event or incident of the Veteran's period of service or is otherwise related to service.

The examination report must include a complete rationale for all opinions and conclusions reached.

4. After completing this indicated development, all of the claims remaining on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and her duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


